Citation Nr: 1544231	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-11 032A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a bilateral hearing loss disability.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Clarendon County Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2011 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In July 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

PTSD

The Veteran offered testimony at the July 2015 hearing before the undersigned that he has experienced a worsening of his symptoms of PTSD since his last VA examination for this disability.  The Veteran reported symptoms of recurrent nightmares to the extent that he has moved to a separate apartment from his wife.  Additionally, he feels that his symptoms of PTSD have worsened to the extent that he does not socialize with other members of his community.

The Veteran also testified that he has been involved in a multi-week group counseling setting to treat his PTSD.  The Veteran received his treatment through the Columbia Dorn VA Medical Center; however, the most recent treatment records involving his PTSD counseling are not currently associated with the claims file.  VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran was last afforded a VA examination of his PTSD disability in September 2010 and the Veteran has offered credible testimony that his symptoms of PTSD may have increased in severity.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds that a VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected PTSD.

Hearing Loss and Tinnitus

The Veteran's DD Form 214 reflects that his military occupational specialty was infantry.  The Veteran's DD 214 demonstrates that the Veteran had combat; the Veteran received the Purple Heart and the Combat Infantryman's Badge.  Further, the Veteran has provided statements that he experiences a bilateral hearing loss and tinnitus that is related to his exposure to noise exposure during combat.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 are applicable to the claims for service connection for a hearing loss disability and tinnitus.

During the July 2015 hearing, the Veteran reported that he has continued to have ringing in his ears since being injured in service by a shell fragment wound.  In this regard, the Board notes that the Veteran is competent to report having a continuity of symptomatology (i.e., loss of hearing acuity, ringing in his ears) since service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The opinion contained in the April 2011 VA examination is inadequate for adjudication purposes.  The examiner reported that the Veteran's hearing loss was not due to his active duty service because the entrance and separation examinations showed normal hearing.  The April 2011 VA examiner based their opinion on rationale noting that there is no evidence of acoustic trauma in service.  As noted above, the Veteran is a "combat Veteran" and acoustic trauma is conceded as this is consistent with circumstances of his service.  See Reonal v. Brown, 5 Vet. App. 458, 461   (1993) (a medical opinion based on an inaccurate factual premise is not probative); Hensley  v. Brown, 5 Vet. App. 155, 159 (1993) (the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability).

Because there is insufficient medical evidence of record addressing whether the Veteran has a hearing loss disability and tinnitus that was incurred during active duty service, an additional VA examination and medical opinion addressing the nature and etiology of his hearing loss disability and tinnitus is necessary for the Board to make a decision on this claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should also secure any outstanding, relevant Columbia VA Medical Center records, to include treatment records dated since August 2013.

2.  Schedule the Veteran for a VA examination to determine the severity and manifestations of the Veteran's service-connected PTSD.

3.  Schedule the Veteran for a VA examination to determine whether it is at least as likely as not the Veteran's hearing loss and tinnitus was incurred in or is otherwise due to active duty service.  The VA examiner is directed to concede exposure to noise associated with combat as reported by the Veteran.

4.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



